*724Motion for leave to appeal, made on behalf of defendants Sanford Nalitt and Chatham Realty Corp., and on behalf of defendant Allen’s Acres, Inc., dismissed upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution (Lizza Inds. v Long Is. Light. Co., 36 NY2d 754; CPLR 5611). Motion for leave to appeal, made on behalf of defendant Rosalie Allen, dismissed upon the ground that that defendant is not a party aggrieved by the order of the Appellate Division (CPLR 5511). Twenty dollars costs and necessary reproduction disbursements to plaintiff.